            Case 2:19-cv-01855-RAJ-BAT Document 36 Filed 06/19/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CARL ALEXANDER BRICO,

 9                              Plaintiff,                 CASE NO. 2:19-cv-01855-RAJ-BAT

10           v.                                            ORDER GRANTING MOTION TO
                                                           AMEND (DKT. 30)
11   WALGREENS, SINGLE SOURCE
     SECURITY LLC, TOTAL PUBLIC
12   SAFETY INC., KING COUNTY; PAUL
     SCHWENN, DAVID HOAG; DOES 1-21,
13
                                Defendants.
14
            Plaintiff Carl Alexander Brico requests leave to file an Amended Complaint to add
15
     McClay Morgan, the Walgreens security guard formerly identified in Plaintiff’s Complaint as
16
     “DOES 21”, after discovering his identity in interrogatories. Plaintiff also seeks to “amend a few
17
     of his claims to specifically name each responsible defendant in lieu of the ‘all defendants’
18
     language used in the original complaint.” Dkt. 30. Plaintiff sent a copy of the proposed amended
19
     complaint to defendants on May 28, 2020. Dkt. 31 at 2.
20
            Defendants Single Source Security LLC and Total Public Safety, Inc. have no objection
21
     to the proposed amendment. Dkt. 32; Dkt. 34. Defendants King County, Paul Schwenn and
22
     David Hoag do not object to adding Mr. Morgan, but states “there are unexplained substantive
23
     changes to paragraphs 19, and 50 through 68, and in the absence of explanation of the other


     ORDER GRANTING MOTION TO AMEND
     (DKT. 30) - 1
            Case 2:19-cv-01855-RAJ-BAT Document 36 Filed 06/19/20 Page 2 of 2



 1   substantive changes, object to the proposed amended complaint. Dkt. 33.

 2                                             DISCUSSION

 3          Courts consider five factors in assessing a motion for leave to amend: (1) bad faith, (2)

 4   undue delay, (3) prejudice to the opposing party, (4) futility of the amendment, and (5) whether

 5   the plaintiff has previously amended the complaint. Johnson v. Buckley, 356 F.3d 1067, 1077

 6   (9th Cir. 2004). Of these factors, prejudice to the opposing party carries the greatest weight.

 7   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). However, absent

 8   prejudice, a strong showing of the other factors may support denying leave to amend. Id.

 9          Although Defendants King County, Schwenn, and Hoag object to “unexplained

10   substantive changes,” they do not point out which statements are objectionable or whether these

11   proposed changes are brought in bad faith, undue delay, prejudice, or are futile.

12          Accordingly, it is ORDERED that Plaintiff’s motion to amend (Dkt. 30) is Granted; the

13   Clerk is directed to docket Plaintiff’s proposed Amended Complaint (found at Dkt. 31, Exhibit

14   A).

15          DATED this 19th day of June, 2020.

16

17                                                         A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23



     ORDER GRANTING MOTION TO AMEND
     (DKT. 30) - 2
